Citation Nr: 0625097	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska, that denied the veteran's claim of service 
connection for tinnitus.  


FINDING OF FACT

Competent medical evidence does not relate the veteran's 
tinnitus to active military service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent medical records, to the extent 
possible, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board notes that all of the veteran's service 
medical records could not be obtained despite efforts on the 
part of the RO.  In September 2003, it was determined that 
they were unavailable.  However, the veteran's discharge 
examination is of record.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The claimant was also afforded an examination in July 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board notes that the veteran, after the issuance of the 
statement of the case, submitted a photograph of himself 
during service, standing next to an aircraft.  Although this 
evidence was not reviewed by the RO, it is entirely 
duplicative of his contentions that he worked with aircraft 
during service, which is otherwise confirmed in the record.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran, in written correspondence, indicated that he has 
tinnitus which is the result of noise exposure during 
service.  The veteran maintains that he was exposed to 
aircraft noise in his duties as an engine mechanic.  He 
asserts that he was not provided any ear protection.  The 
veteran states that when he was asked about whether he had 
tinnitus during service, he did not realize what tinnitus 
meant.  

The Board notes that the veteran's duties as an aircraft 
mechanic are consistent with his report of inservice noise 
exposure.  His noise exposure was conceded by the RO when he 
was granted service connection for hearing loss.  Thus, the 
veteran had noise exposure during service.  However, while 
the veteran is competent to state that he had noise exposure 
during service and that he now recalls that he had ringing in 
his ears, he is not competent to provide an opinion as to the 
causation of his current tinnitus disability.  See Espiritu, 
supra.  The Board will assess if the record supports his 
assertions.  

As noted, the service medical records are nearly all 
unavailable.  However, the May 1946 discharge examination is 
of record.  Ears, nose, and throat examination was negative 
for abnormalities except for hypertrophic tonsils.  There is 
no record of a complaint of ringing in the ears at that time.  
There was no diagnosis of tinnitus.  

Post-service, the veteran initially applied for service 
connection for tinnitus in June 2003.  This documented his 
first complaint of tinnitus, which was dated over 58 years 
after the veteran was separated from service.  There are no 
private or VA medical records showing complaints, findings, 
treatment, or diagnosis of tinnitus during those 58 years.  

In July 2003, the veteran was afforded a VA examination.  The 
claims file was reviewed by the examiner.  The examiner noted 
that the veteran's inservice exposure to aircraft engines in 
his job as a mechanic.  At that time, the veteran was unable 
to provide an onset date of his tinnitus, despite repeated 
inquiries by the examiner.  The Board notes that at this 
point, the record indicates that the veteran clearly 
understood the symptomatology associated with tinnitus since 
he had made a claim of service connection for that 
disability.  The examiner concluded that the veteran has 
tinnitus, but since the veteran did not recall having 
tinnitus near the end of military service, it was unlikely 
that the tinnitus is related to military service.  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

The veteran currently contends that he has tinnitus which is 
related to service.  He is not competent to make that 
assessment.  There is only one medical opinion of record.  
The Board attaches the most significant probative weight to 
the July 2003 VA opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

As such, the July 2003 VA medical opinion is the most 
probative evidence of record.  The VA examiner referred to 
the veteran's report of inservice noise exposure as well as 
the veteran's denial of tinnitus around the time of service.  
Although the veteran currently reports to VA that he had 
tinnitus during service, the VA examiner specifically asked 
the veteran repeatedly when the tinnitus began and he was 
unable to provide an onset time.  As noted, the veteran 
clearly knew what the term "tinnitus" means as he has filed 
a claim for it.  

In sum, the most probative competent medical evidence 
establishes that tinnitus did not have its onset during 
service and it not attributable to service.   

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim.




ORDER

Service connection for tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


